UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4787


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JACQUES BRANSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:03-cr-00014-GMG-RWT-1;
3:05-cr-00038-GMG-RWT-1)


Submitted: April 12, 2019                                         Decided: April 25, 2019


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Jeffrey Akira
Finucane, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacques Branson appeals the district court’s order revoking his supervised release

and sentencing him to 18 months in prison.           Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming that the sentence is unduly long but

stating that there are no meritorious issues for appeal. Although Branson was advised of

his right to file a pro se brief, he has not filed such a brief. We affirm.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(internal quotation marks omitted). Branson’s sentence does not exceed the applicable

statutory maximum. The remaining question is whether the sentence is plainly

unreasonable.

       “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d
544, 546 (4th Cir. 2010).       “In making this determination, we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into account the unique nature

of supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207

(4th Cir. 2017) (internal quotation marks omitted). Only if we find a sentence to be

procedurally or substantively unreasonable will we consider whether it is “plainly” so.

Id. at 208.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the . . . Chapter Seven policy statements

                                               2
and the applicable 18 U.S.C. § 3553(a) [2012] factors.” Id. at 207. “[A] revocation

sentence is substantively reasonable if the court sufficiently state[s] a proper basis for its

conclusion that the defendant should receive the sentence imposed.”             Id. (internal

quotation marks omitted). “A court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.”             United States v.

Thompson, 595 F.3d at 547 (internal quotation marks omitted).

       We conclude that Branson’s sentence is procedurally and substantively reasonable.

The court correctly identified his policy statement range, considered relevant statutory

factors, and gave sufficient reasons for the selected sentence. Among other things, the

court was concerned about Branson’s dealing in significant quantities of drugs while on

release.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm. This court requires

that counsel inform Branson, in writing, of the right to petition the Supreme Court of the

United States for further review. If Branson requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy of the

motion was served on Branson.




                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4